Ms. Gayle Teal Program Support Manager Educational Planning and Staff Dev. Department of Education Four Capitol Mall Little Rock, AR  72201
Dear Ms. Teal:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act (FOIA), which is codified at A.C.A. 25-19-101 et seq. You have asked, specifically, whether information supplied to you as part of the Standards for Accreditation of Arkansas Public Schools is available for public inspection under the FOIA.
It is my opinion, following a review of the forms to be used to gather the information, that the data collected will be a public record, subject to inspection and copying under the act.  While the FOIA does exempt from public release certain records, the information you will gather does not fall into any of the exempt categories found in Section 25-19-105.
It should also be noted that the information collected will not, in my opinion, be privileged under the federal Family Educational and Privacy Rights Act, codified at 20 U.S.C.A. 1232 et seq. This conclusion is based upon the fact that the information relating to students will not reveal a specific student's identity, or the identity of the student's parent(s) or guardian.
The foregoing opinion, which I hereby approve, was prepared by Assistant as Elisabeth A. Walker.